Name: COMMISSION REGULATION (EC) No 812/95 of 11 April 1995 amending Regulation (EC) No 1080/94 increasing to 1 400 000 tonnes the quantity of rye held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: trade;  trade policy;  Europe;  plant product;  tariff policy
 Date Published: nan

 12. 4. 95 | EN 1 Official Journal of the European Communities No L 82/7 COMMISSION REGULATION (EC) No 812/95 of 11 April 1995 amending Regulation (EC) No 1080/94 increasing to 1 400 000 tonnes the quantity of rye held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (2), as amended by Regulation (EC) No 1 20/94 (3), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas Commission Regulation (EC) No 1080/94 (4), as last amended by Regulation (EC) No 490/95 0, opened a standing invitation to tender for the export of 1 100 000 tonnes of rye held by the German intervention agency ; whereas, in the communication of 30 March 1995, Germany informed the Commission of the intention of its intervention agency to increase by 300 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of rye held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 400 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EC) No 1 080/94 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EC) No 1080/94 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 400 000 tonnes of rye to be exported to all third countries. 2. The regions in which the 1 400 000 tonnes of rye are stored are stated in Annex I to this Regula ­ tion .' Article 2 Annex I to Regulation (EC) No 1080/94 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 191 , 31 . 7. 1993, p. 76. 0 OJ No L 21 , 26. 1 . 1994, p. 1 . (4) OJ No L 120, 11 . 5. 1994, p. 18 . (5) OJ No L 49, 4 . 3 . 1995, p. 48 . No L 82/8 I EN I Official Journal of the European Communities 12. 4. 95 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg/ Niedersachsen/Bremen/ Nordrhein-Westfalen 826 731 Hessen/Rheinland-Pfalz/ Baden-WÃ ¼rttemberg/Saarland/Bayern 41 911 Berlin/Brandenburg/ Mecklenburg-Vorpommern 368 808 Sachsen/Sachsen-Anhalt/ThÃ ¼ringen 162 363'